Citation Nr: 0410225	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-23 903 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a posterior right knee 
wound with retained foreign body, Muscle Group XIII, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for residuals 
of a right knee arthroscopy with partial meniscectomy, medial 
femoral tibial chondroplasties and lateral release, with total 
disability rating from September 2000 and a 10 percent disability 
rating from November 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and appellant's wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 1969, 
and from January 22, 1991 to March 21, 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which continued a 10 percent disability 
rating for a posterior right knee wound with retained foreign 
body, Muscle Group XIII.

The veteran appeared before the undersigned Acting Veterans Law 
Judge via videoconference in September 2001, and at a Central 
Office hearing in November 2003.  

The veteran's claim was remanded to the RO by the Board in 
November 2001.  The case has been returned to the Board.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

 There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to notice and the duty to assist.  38 
U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002).  

Specifically, the VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  First, 
the VCAA imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA must 
inform the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended at 38 
U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out in detail 
the agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides, in part, that 
the Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

VA must also provide certain notices when in receipt of a complete 
or substantially complete application.  38 U.S.C.A. § 5103(a) 
(West 2002).  The amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if any, 
is to be provided by the claimant and which portion, if any, will 
be obtained by the Secretary on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those cases 
where notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is not 
received within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 
C.F.R. § 3.159(b) details the procedures by which VA will carry 
out its duty to notify.  

The veteran must have notice of the type of evidence necessary to 
substantiate his claim and the division of responsibilities 
between the veteran and VA in obtaining that evidence.  See 
Quartuccio, supra.  

The veteran's claim was remanded by the Board in November 2001 for 
a VA examination.  The remand specifically requested that the 
examination indicate the extent to which each of the muscle groups 
involved in Muscle Group XIII (rectus femoris and sartorius) were 
affected and to make findings regarding the veteran's hip.  This 
was not done in the January 2003 VA examination.  Unfortunately, 
the Board finds that the requested development is inadequate upon 
which to base an informed decision in this case.  Furthermore, the 
specific instructions to the RO regarding examination of the 
veteran have not been performed.  

The United States Court of Appeals for Veterans Claims (Court) has 
underscored the role of agencies of original jurisdiction in 
carrying out the instructions in Board Remands.  As noted by the 
Court, the duties of the agencies of original jurisdiction in this 
regard are mandatory, and, furthermore, the Board of Veterans' 
Appeals is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of 
the remand instructions, under Stegall v. West, the veteran's 
claim must be remanded for another VA examination.

The Board also requested that the RO obtain the records from Dr. 
K.F. at Western Kentucky Orthopedics beginning on December 4, 
2000.  As it does not appear that the RO has attempted to obtain 
these records, under Stegall v. West , the veteran's claim must be 
remanded to obtain those records.  

As noted in the November 2001 remand, the veteran's representative 
indicated in the September 2001 video conference that the veteran 
disagreed with the February 2001 rating decision which granted 
service connection for residuals of a right knee arthroscopy with 
partial meniscectomy, medial femoral and tibial chondroplasties 
and lateral release, with a total disability rating from September 
2000 and a 10 percent disabling rating from November 2000.  
Hearing testimony, when reduced to writing, can constitute a 
notice of disagreement. Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Accordingly, the Board is required to remand this issue to the RO 
for issuance of a statement of the case (SOC). See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder and ensure that all 
notification and development required by the Veterans Claims 
Assistance Act of 2000 is completed.  In particular, the RO should 
ensure that the new notification requirements and development 
procedures found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) are satisfied to the extent required by law.  In this 
regard, the veteran should receive specific notice as to the type 
of evidence necessary to substantiate his claim and the division 
of responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  As part of the notice required 
under the new law, the RO should ask the veteran to provide 
information regarding all medical treatment for the disability at 
issue here that has not already been made part of the record.  The 
RO should assist the veteran in obtaining evidence by following 
the procedures set forth in 38 C.F.R. § 3.159 (2003).  
Specifically, the RO must attempt to obtain the complete reports 
of treatment of the veteran by Dr. K. F. at Western Kentucky 
Orthopedics for the period beginning December 2000.  Once 
obtained, all records must be permanently associated with the 
claims folder.  If records sought are not obtained, the RO should 
notify the veteran of the records that were not obtained, explain 
the efforts taken to obtain them, and describe further action to 
be taken.    

2.  After associating with the claims folder any available records 
received pursuant to the above-requested development, the RO 
should arrange for the veteran to be evaluated to determine the 
nature, extent, and severity of the service-connected gunshot 
wound of the posterior right knee with retained foreign body, 
Muscle Group XIII.  The veteran must be informed of the potential 
consequences of his failure to report for any scheduled 
examination, and a copy of this notification must be associated 
with the claims file.  

The veteran's claims folder, including the pertinent medical 
records contained therein, as well as a copy of this remand, must 
be reviewed by the examiner in conjunction with the examination, 
and it must be documented in the record that this was 
accomplished.  All necessary tests, including X-rays, should be 
performed.  The examiner should record a complete history, all 
pertinent medical complaints, symptoms, clinical findings, and 
comment on the functional limitation, if any, caused by these 
conditions.  

Recognizing that the veteran is currently rated under Diagnostic 
Code 5313 for Muscle Group XIII, the examiner should specify the 
degree of injury to that muscle group and what functional 
abilities are affected.  The examiner must describe the extent of 
injury to the rectus femoris and sartorius muscles.  The examiner 
must describe the extent of disability to the right hip and the 
right knee.  The examiner must describe the limitation of function 
to the veteran's right hip and the right knee.  

In addition, the examiner should indicate if any other Muscle 
Groups are involved, and if so the extent of injury and any 
functional impairment.  Further, the examiner should identify the 
etiology of any neurological manifestations, as well as the degree 
of injury involved and any functional impairment that results.  
The examiner should comment as to whether the disability 
associated with each of the affected muscle groups would be 
considered moderate, moderately severe, or severe.  In this 
regard, he/she should comment concerning the presence or absence 
of the cardinal signs and symptoms of muscle disability, including 
loss of power, weakness, lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and uncertainty of movement.  
The examiner should indicate whether any scars associated with the 
injury are superficial, poorly nourished, or with repeated 
ulceration, or are tender and painful on objective demonstration.  
It should be noted if the scars are adherent, depressed or ragged.  
The size of all scarring should be indicated in centimeters, and 
the examiner should note if any scarring is deep, unstable or 
superficial, or causes limitation of motion.  

3.  The RO should issue a statement of the case concerning the 
issue of an increased initial rating for residuals of a right knee 
arthroscopy with partial meniscectomy, medial femoral and tibial 
chondroplasties and lateral release, with a total disability 
rating from September 2000 and a 10 percent disabling rating from 
November 2000.  If, and only if, the veteran completes his appeal 
by filing a timely substantive appeal on the aforementioned issue 
should this claim be returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 2002).

4.  After the development requested above has been completed, the 
RO should review the veteran's claims folder and ensure that all 
the foregoing requested development has been conducted and 
completed in full, and that the requirements of VCAA have been 
fully satisfied.  If any development is incomplete, appropriate 
corrective action must be taken.  

5.  The RO should readjudicate the appellant's claim of 
entitlement to an increased rating from 10 percent for his 
retained foreign body in Muscle Group XIII.  The RO should also 
determine whether the veteran is entitled to a separate rating for 
any nerve injury or scarring pursuant to Esteban v. Brown, 6 Vet. 
App. 259 (1994).  In addition, the RO should consider whether the 
issue of entitlement to an extraschedular rating warrants referral 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b) 
(2003).   In the event that the claim on appeal is not resolved to 
the satisfaction of the veteran, he and his representative should 
be furnished with a supplemental statement of the case and given 
the opportunity to respond thereto.  
After the veteran and his representative have been given the 
applicable time to submit additional argument, the case should be 
returned to the Board for further review 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	NADINE W. BENJAMIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





